Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email with Ernest J. Beffel, Jr. (Reg. No. 43,489) on 07/06/2022.
The application has been amended as follows: 
	1. (Previously Cancelled).
	2. (Currently Amended) A method comprising:
storing on a network-based non-transitory storage device a collection of participation opportunities, each participation opportunity stored in a standard fielded format and identifying a loan to be offered by a plurality of lenders, acting collectively;
providing remote access over a computer network to prospective initiating lenders and participant lenders, wherein a user at any of the lenders can submit new or updated information, stored by the bank in a non-standard format, about a participation opportunity through a graphic user interface dependent on non-standardized hardware and software platform used by one of the lenders, and the participation opportunity submitted with evidence of authorization by an officer of the one of the lenders;
converting, by a combination of code implementing the graphic user interface at the one of the lenders and an opportunity engine server, the new or updated information regarding the participation opportunity from the non-standardized hardware and software platform into the standard fielded format for the participation opportunities and storing the participation opportunity in the standard fielded format;
further receiving from the one of the lenders via the computer network signals to create one or more groups of prospective participant lenders and to authorize transmission the participation opportunity to a group, 
automatically authorizing access to the participation opportunity, by the prospective participant lenders belonging to the group and accepting requests additional information; and
transmitting the participation opportunity over the computer network, responsive to requests for information from the prospective participant lenders in the group and processing at least one request for additional information.
	3. (Previously Presented) The method of claim 2, further comprising:
receiving more than 100 online applications from lenders to a participation platform that includes the opportunity engine server; 
routing the online applications received to at least one human to vet by interviewing executives of and/or performing background checks on the lenders; and
receiving a signal that the human vetted and approved enrollment of a particular lender and enrolling the particular lender in the loan participation platform.
	4. (Previously Presented) The method of claim 2, further comprising in the participation opportunity, a participation opportunity description.
	5. (Previously Presented) The method of claim 4, further comprising in the participation opportunity description a minimum participation amount.
	6. (Previously Presented) The method of claim 5, further comprising in the participation opportunity description a usage of loan proceeds.
	7. (Previously Presented) The method of claim 2, further comprising:
receiving an electronic request for additional information from one of the prospective participant lenders and forwarding the electronic request for consideration by the initiating lender;
receiving approval from the initiating lender to provide access to the additional information; and
making the additional information available for electronic access by the one of the prospective participant lenders.
	8. (Previously Presented) The method of claim 2, further comprising:
receiving a reservation request and commitment amount by one of the prospective participant lenders; 
receiving signal of approval of the reservation request by the initiating lender; and
updating a committed subscription percentage of the participation opportunity. 
	9. (Previously Presented) The method of claim 2, further comprising:
repeatedly receiving reservation requests, commitment amounts and signals of reservation approval until a committed subscription percentage equals or exceeds a ceded part of the total loan amount; and 
flagging that the participation opportunity is ready to proceed to closing.
	10. (Previously Presented) The method of claim 9, wherein over-subscription to the participation opportunity happens, further comprising:
receiving signals from the initiating lender selecting package participating lenders from ones given reservation approval;
notifying non-selected lenders of non-selection and soliciting requests to be placed on a standby list;
receiving acceptances of standby list status; and 
subsequently accepting at least one of the non-selected lenders from the of standby list.
	11. (Currently Amended) A non-transitory computer readable medium, including program instructions that, when executed on processors, implement a method comprising:
storing on a network-based non-transitory storage device a collection of participation opportunities, each participation opportunity stored in a standard fielded format and identifying a loan to be offered by a plurality of lenders acting collectively;
providing remote access over a computer network to prospective initiating lenders and participant lenders, wherein a user at any of the lenders can submit new or updated information, stored by the bank in a non-standard format, about a participation opportunity through a graphic user interface dependent on non-standardized hardware and software platform used by one of the lenders, and the participation opportunity submitted with evidence of authorization by an officer of the one of the lenders;
converting, by a combination of code implementing the graphic user interface at the one of the lenders and an opportunity engine server, the new or updated information regarding the participation opportunity from the non-standardized hardware and software platform into the standard fielded format for the participation opportunities and storing the participation opportunity in the standard fielded format;
further receiving from the one of the lenders via the computer network signals to create one or more groups of prospective participant lenders and to authorize transmission the participation opportunity to a group, 
automatically authorizing access to the participation opportunity, by the prospective participant lenders belonging to the group and accepting requests additional information; and
transmitting the participation opportunity over the computer network, responsive to requests for information from the prospective participant lenders in the group and processing at least one request for additional information.
	12. (Previously Presented) The non-transitory computer readable medium of claim 11, further comprising:
receiving more than 100 online applications from lenders to a participation platform that includes the opportunity engine server; 
routing the online applications received to at least one human to vet by interviewing executives of and/or performing background checks on the lenders; and
receiving a signal that the human vetted and approved enrollment of a particular lender and enrolling the particular lender in the loan participation platform.
	13. (Previously Presented) The non-transitory computer readable medium of claim 11, further comprising in the participation opportunity, a participation opportunity description.
	14. (Previously Presented) The non-transitory computer readable medium of claim 13, further comprising in the participation opportunity description a minimum participation amount.
	15. (Previously Presented) The non-transitory computer readable medium of claim 14, further comprising in the participation opportunity description a usage of loan proceeds.
	16. (Previously Presented) The non-transitory computer readable medium of claim 11, further comprising:
receiving an electronic request for additional information from one of the prospective participant lenders and forwarding the electronic request for consideration by the initiating lender;
receiving approval from the initiating lender to provide access to the additional information; and
making the additional information available for electronic access by the one of the prospective participant lenders.
	17. (Previously Presented) The non-transitory computer readable medium of claim 11, further comprising:
receiving a reservation request and commitment amount by one of the prospective participant lenders; 
receiving signal of approval of the reservation request by the initiating lender; and
updating a committed subscription percentage of the participation opportunity. 
	18. (Previously Presented) The non-transitory computer readable medium of claim 11, further comprising:
repeatedly receiving reservation requests, commitment amounts and signals of reservation approval until a committed subscription percentage equals or exceeds a ceded part of the total loan amount; and 
flagging that the participation opportunity is ready to proceed to closing.
	19. (Previously Presented) The non-transitory computer readable medium of claim 18, wherein over-subscription to the participation opportunity happens, further comprising:
receiving signals from the initiating lender selecting package participating lenders from ones given reservation approval;
notifying non-selected lenders of non-selection and soliciting requests to be placed on a standby list;
receiving acceptances of standby list status; and 
subsequently accepting at least one of the non-selected lenders from the of standby list.

Examiner’s Statement of Reasons for Allowance
The following is an Allowance in response filed on 06/22/2022.
Claims 2 and 11 are currently amended.
Claim 1 was previously cancelled.
Claims 3-10 and 12-19 were previously presented.
Therefore, claims 2-19 are pending and allowed below.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the 35 USC 101 in view of Alice rejections, Applicant’s claims recite the additional limitations, when viewed the claim as a whole, these additional limitations of the claims are significantly more than creation and operation of a marketplace among trusted small and medium sized banks for participation in commercial loans too large for an individual participating bank.  
Regarding the 35 USC 103 rejections, Heffner (2003 /0018558) teaches a method and a system for transferring and servicing loans after origination.  Shvarts (2014/0365350) discloses a platform for small borrowers to interact with multiple competing financial service providers through a financial services platform. Flaxman (7,653,592) discloses a workflow system for a single mortgage processor to use handling an individual’s mortgage loan application.  Heffner, Shvarts and Flaxman does not teach a method and a non-transitory computer, when view the claim as a whole, comprising: storing on a network-based non-transitory storage device a collection of participation opportunities, each participation opportunity stored in a standard fielded format and identifying a loan to be offered by a plurality of lenders, acting collectively; providing remote access over a computer network to prospective initiating lenders and participant lenders, wherein a user at any of the lenders can submit new or updated information, stored by the bank in a non-standard format, about a participation opportunity through a graphic user interface dependent on non-standardized hardware and software platform used by one of the lenders, and the participation opportunity submitted with evidence of authorization by an officer of the one of the lenders; converting, by a combination of code implementing the graphic user interface at the one of the lenders and an opportunity engine server, the new or updated information regarding the participation opportunity from the non-standardized hardware and software platform into the standard fielded format for the participation opportunities and storing the participation opportunity in the standard fielded format; further receiving from the one of the lenders via the computer network signals to create one or more groups of prospective participant lenders and to authorize transmission the participation opportunity to a group, automatically authorizing access to the participation opportunity, by the prospective participant lenders belonging to the group and accepting requests additional information; and transmitting the participation opportunity over the computer network, responsive to requests for information from the prospective participant lenders in the group and processing at least one request for additional information.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Ben Sigmond can be reached on 571-270-3414.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIEN C NGUYEN/Primary Examiner, Art Unit 3694